Upon trial under an indictment charging assault with intent to rape appellant was convicted of an aggravated assault, and his punishment assessed at a fine of $100, and imprisonment in the county jail for one year.
The record is before us without statement of facts or bills of exception. Many alleged errors are set up in the motion for new trial, none of which can be considered by us in the absence of verification by bills of exception and in the absence of a statement of the facts. The charge submitted to the jury only the issue of aggravated assault, and is applicable to a case provable under the indictment. In the condition of the record we must presume the trial was regular, and that the evidence was sufficient to support the verdict.
The judgment of the trial court is affirmed.
Affirmed.